Title: John Adams to John Jay, 16 Jun. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir—
            
            

              London

               June 16. 1786—
            
          

          Your two favours of May 4. came to hand by the post from Falmouth,
            in a Packett of Pamphlets and News Papers which cost between six & seven Guineas
            for the postage, This is so material an Expence for our Country, that it is proper to
            attend to it, so far as to pack News Papers and Pamphlets by themselves—in this Case one
            may save the Postage by giving up the Papers—but the Package should be left open at one
            End that the newspapers may appear to the Eye—It would be better to send such Papers by
            private–Hands always—
          I am become conversant, you see, with the Archbishop &
            Bishops—By a special Licence of his Grace, a marriage was solemnized last sunday at my
            House, by my Lord of St Aseph, yet I am not an Episcopalian New York &
            Massachusetts you see, are becoming very thick
          Colonel Smith did me so much honour in becoming my aid De Camp,
            after having been Genera1 Washington’s, has behaived so Well since he has been here
            & has so many scars & tokens of a gallant service to his Country in the
            War, that to reward him as far as lay in my power, I have given him a Girl who is worthy
            of him—
          His & my friend Coll. Forrest, who does as much honor to
            his Country in London & upon Charge as he did in the field, will deliver you
            this Letter, & I, beg leave to recommend him to your particular attention
          Yours
          
            
              J. A—
            
          
        